SHURGARD STORAGE CENTERS, INC.

AMENDED AND RESTATED CLASS A COMMON STOCK

DIVIDEND REINVESTMENT PLAN

 

The Board of Directors of Shurgard Storage Centers, Inc. (which may be referred
to as "we" or "us" or "Shurgard") hereby adopts the following as the Amended and
Restated Class A Dividend Reinvestment Plan (the "Plan") of the Company, as of
the 30th day of January, 2001.

PURPOSE

1. What Is The Purpose Of The Plan?

The purpose of the Plan is to provide Shareholders ("Participant" or "you") with
a convenient and economical way of investing cash dividends in additional Shares
without paying any brokerage commission or service charge. Because such
additional Shares will be purchased directly from us, we will receive additional
funds to make real estate acquisitions and improvements to properties and repay
indebtedness, and use for working capital and other general corporate purposes.

ADVANTAGES

2. What Are The Advantages Of The Plan?

  Increased Ownership. Automatic dividend reinvestment provides you with a
simple, convenient and economical method of increasing your ownership of Shares.
You may have cash dividends on all or a portion of your Shares reinvested. Your
account is credited with both full and fractional shares, on which future
dividends are reinvested for you.

  Discount. Shares are purchased through the Plan at a 2% discount from current
market prices, which enables you to share the cost savings we expect to realize
from the sale of Shares pursuant to the Plan.

  No Brokerage Fees On Purchases. You pay no brokerage fees, commissions or
service charges on Shares purchased through the Plan.

  Simplified Record Keeping. Detailed statements of account will be mailed to
you after each investment and Shares will be held in book-entry form to provide
simplified record-keeping.

> > DISADVANTAGES

3. What Are Possible Disadvantages Of The Plan?

You must make an investment decision to participate in the Plan (and thereby to
purchase Shares) prior to the date the purchase price is determined. The market
price of the Shares may fluctuate between the time an investment decision to
participate in the Plan is made and the time at which Shares are purchased. See
Questions 14 and 19. In addition, you must be aware of the income tax
consequences of participation in the Plan (summarized under Question 25),

including the rule that a Participant will be treated for federal income tax
purposes as having received on each dividend payment date a distribution equal
to the fair market value of the Shares purchased plus any cash actually
distributed.

ELIGIBILITY

4. Who Is Eligible To Participate In The Plan?

All Shareholders are eligible to participate in the Plan. If your Shares are
registered in a name other than your own (e.g., in the name of a broker, bank or
nominee) and you want to participate, you must either make appropriate
arrangements for your broker, bank or nominee to join the Plan or you must
become a Shareholder of record by having a part or all of your Shares
transferred to your own name. To have Shares of which you are the beneficial
owner re-registered in your name, you must make appropriate arrangements with
your broker, bank or nominee.

The Plan is intended for the benefit of Shareholders, not for individuals or
investors who engage in transactions that may cause aberrations in the price or
trading volume of Shares. From time to time, financial intermediaries may seek
to engage in positioning transactions in order to benefit from the discount from
the market price of the Shares acquired under the Plan. Such transactions could
cause fluctuations in the trading volume of the Shares. We reserve the right to
modify, suspend or terminate participation in the Plan by otherwise eligible
persons in order to eliminate practices which are inconsistent with the purpose
of the Plan.

We may also refuse participation in the Plan to Shareholders residing in states
where Shares offered pursuant to the Plan are neither registered under
applicable securities laws nor exempt from registration.

ADMINISTRATION

5. Who Administers The Plan?

American Stock Transfer & Trust Company ("Administrator"), which also serves as
our transfer agent, registrar and dividend disbursing agent, acts as
Administrator for the Plan. The Administrator holds Shares in book-entry form in
your Plan account, keeps records and sends statements of account to you. Shares
purchased under the Plan are registered in the name of the Administrator or its
nominee, as agent, and credited to your account.

PARTICIPATION

6. How Do I Participate In The Plan?

You may join the Plan by completing an Authorization Card in the form included
below and returning it to the Administrator. The Administrator's address is:

> > > > American Stock Transfer & Trust Co.
> > > > Attn: Dividend Reinvestment Dept.
> > > > Wall Street Station
> > > > 
> > > > P.O. Box 922
> > > > 
> > > > New York, NY 10269-0560
> > 
> > Phone: 1-800-278-4353
> > 
> > www.AMSTOCK.com

 1. When Can I Join The Plan?

You may join the Plan at any time. If the Authorization Card is received by the
Administrator on or before the record date for the payment of the next dividend,
reinvestment will begin with that dividend. If the Authorization Card is
received in the period between any dividend record date and payment date, that
dividend will be paid in cash and your initial dividend reinvestment will begin
with the next dividend.

8. How Much Of My Dividend Is Reinvested?

As much as you indicate on the Authorization Card, which provides for the
purchase of additional Shares through the following investment options:

Full Dividend Reinvestment

directs the investment of all your cash dividends on all Shares then or
subsequently registered in your name.
Partial Dividend Reinvestment

directs the investment of the cash dividends on that number of Shares registered
in your name which are designated in the appropriate space on the Authorization
Card.

You may select either of the above investment options. To initially elect to
participate in the Plan, you must direct the Administrator to reinvest dividends
on at least one (1) Share.

9. Can I Change Options Under The Plan?

As a Participant, you may change investment options or modify the number of
Shares designated under the Partial Dividend Reinvestment option at any time by
completing a new Authorization Card and returning it to the Administrator at the
address set forth on the Authorization Card.

 

 

COSTS

10. What Costs Do I Pay?

There is no charge to join the Plan and there are no brokerage fees on
purchases. All costs of administration of the Plan are paid by us, except that
you may incur certain costs in connection with your withdrawal from the Plan or
if you direct the Administrator to sell your Shares. See Questions 19 and 20.

PURCHASES

11. What Is The Source Of The Shares Purchased Under The Plan?

At our discretion, the shares of common stock purchased under the Plan will be:

 authorized but unissued shares purchased directly from us;

 newly issued shares;

 

 shares purchased in the open market; or

 shares purchased by a combination of the above.

12. When Will Dividends Be Invested In Shares?

The dates of investment of dividends will be the dividend payment dates
("Investment Dates"). If the NYSE (or other exchange or market on which the
Shares are principally traded) is not open for trading on such date, the
Investment Date will be the next day that the NYSE or such other exchange or
market is open for trading. Dividend payment dates normally occur on or around
the 20th day of February, May, August and November of each year.

13. How Many Shares Will Be Purchased?

The number of full and fractional Shares (calculated to four decimal places)
purchased will be determined by dividing the aggregate amount of your dividends
by the applicable purchase price of Shares.

14. What Will Be The Price For Shares Purchased Under The Plan?

If the shares of common stock purchased under the Plan are newly issued shares

or previously authorized but unissued shares, the price per share to all
participants that elected to reinvest an applicable dividend payment will be
purchased from us at a price per share equal to 98% of the Average Market Value
of the Common Stock, which is the GREATER of (i) the average of the high and low
sale prices of the Company's Common Stock on the NYSE on the Investment Date
(or, if not a trading day, the next following trading day), or (ii) the average
reported closing sale price of the Company's Common Stock (but not greater than
105% of (i) above) on the NYSE for the 10 trading days prior to the Investment
Date. In the case of purchases of our common stock in the open market, the price
per share to all participants that elected to reinvest an applicable dividend

payment will be the average purchase price of all shares of our common stock
purchased for the accounts of all participants who elected to reinvest dividends
payable on that dividend payment date.

REPORTS

15. What Reports Will I Receive?

Following each purchase of Shares under the Plan, the Administrator will mail a
statement of account showing the amounts invested, the number of Shares
purchased, and the purchase price. These statements are a record of the cost of
these purchases and should be retained for income tax purposes

DIVIDENDS

16. Will I Be Paid Dividends Paid On Shares Held In My Account Under The Plan?

Yes, dividends will be paid on all full and fractional Shares held in your Plan
account. Dividends will automatically be reinvested in additional Shares and
added to your account.

CERTIFICATES FOR SHARES

17. Do I Receive Certificates For Shares Purchased Under The Plan?

No, all full and fractional Shares issued under the Plan will be issued in
uncertificated or "book-entry" form and held in your account. This feature
permits ownership of fractional Shares, protects against loss, theft or
destruction of stock certificates, and reduces the costs of the Plan. Also, as
noted above in Question 4, the Administrator will hold Shares in the names of
the registered holders. In the case of a Participant holding his or her shares
in the name of a broker, bank or nominee, this means that the Administrator will
hold the Shares in the name of such broker, bank or nominee.

Certificates for any number of whole Shares credited to your account will be
issued in your name upon your written request to the Administrator. Certificates
for fractional Shares will not be issued. Should you want your certificates
issued in a different name, you must notify the Administrator in writing and
comply with applicable transfer requirements. If you wish to sell any whole
Shares credited to your account under the Plan, you will have the option to
either (i) receiving a certificate for such whole number of Shares or
(ii) request that such Shares held in your account be sold, in which case the
Shares will be sold on the open market as soon as practicable. Brokerage
commissions on such sales will not be paid by the Company, and will be deducted
from the sales proceeds. See Question 20. If you wish to pledge Shares credited
to your account, you must first have the certificate for those Shares issued in
your name.

 

SALES OF SHARES

18. How Do I Sell Shares Through The Plan?

You may instruct the Administrator to sell some or all of their Shares held in
the Plan by notifying the Administrator in writing or by using the form included
with account statements.

The Administrator will sell Shares through a registered broker dealer, which may
be A.G. Edwards & Sons, Inc., as soon as practicable after receipt of a proper
written request. Shares to be sold may be commingled with those of other
Participants requesting sale of their Shares, and the proceeds to each
Participant will be based on the average price for all Shares sold during the
day of sale. Participants should understand that the price of the Shares may go
down as well as up between the date a request to sell is received and the date
the sale is executed. The Plan does not offer Participants the ability to
specify either the dates or the prices at which Shares are to be sold through
the Administrator.

If a request to sell Shares is received on or after the record date, and before
the payment date, for a dividend, any cash dividend paid on such Shares will be
reinvested. The request to sell Shares will then be processed as soon as
practicable after the dividend is reinvested and the additional Shares are
credited to the participant's account. There is a $15 fee for selling Shares
through the Administrator plus the Participant's pro rata share of brokerage
commissions.

WITHDRAWAL FROM THE PLAN

19. When And How Can I Withdraw From The Plan?

You may withdraw from the Plan at any time by written request to the
Administrator. If the withdrawal request is received on or after the record date
for determining the Shareholders entitled to receive the next dividend, that
dividend will be reinvested in Shares for your account on the dividend payment
date, and the request for withdrawal will be processed promptly thereafter.

20. What Happens After I Withdraw From The Plan?

If you notify the Administrator of your termination of participation in the Plan
with respect to all of the Shares held for your account in the Plan, or if your
participation in the Plan is terminated by us, you may elect either to (i)
receive a certificate for whole Shares credited to your account under the Plan
or (ii) request that any Shares held in your account be sold, in which case the
Shares will be sold on the open market as soon as practicable. In either case
you will be sent a check representing the value of any fractional Share computed
on the basis of the average of the high and low sale prices of our Common Stock
on the NYSE on the date your account is terminated. Brokerage commissions on
sales will be paid by us, and will be deducted from the sales proceeds. In
addition, if you terminate your participation in the Plan with respect to all of
your Shares, you will be subject to a $15.00 service charge imposed by the
Administrator, which will not be paid by us.

If we terminate the Plan, you will receive a certificate for the number of Whole
Shares credited to your account under the Plan and a check for the value of any
fractional Share (computed as described in the preceding paragraph). If a
Participant moves his or her residence to a jurisdiction where Shares offered
pursuant to the Plan are neither registered nor exempt from registration under
applicable securities laws, we may deem the Participant to have terminated
participation in the Plan.

21. When Can I Rejoin The Plan?

Generally, a Shareholder who has withdrawn from the Plan may again become a
Participant at any time.

OTHER INFORMATION

22. What Happens When I Sell Or Transfer Some Of My Shares In The Plan?

There is no effect on the Shares remaining in the Plan as long as you have at
least one (1) full Share in your Plan account. If you dispose of a portion of
your Shares, the Administrator will continue to reinvest dividends on Shares
credited to your Plan account in additional Shares unless and until a written
request to withdraw such Shares from your Plan account is received by the
Administrator.

If you dispose of a portion of your Shares and you have directed the
Administrator to reinvest dividends on some of your Shares (i.e., Partial
Dividend Reinvestment), you should provide new written instructions to the
Administrator on how to handle your account. If the Administrator does not
receive new instructions, it may, in its discretion, pay cash dividends to you
on all of your remaining Shares.

 1. What Happens If The Company Issues A Stock Dividend or Declares A Stock
    Split?

Any stock dividend or stock split distributed by us on Shares held in the Plan
will be credited to your account.

> > > > 24. How Will My Plan Shares Be Voted At Annual Or Special Meetings Of
> > > > Shareholders?

You will receive a proxy to vote all Shares (including fractional shares) held
in your Plan account.

25. What Are The Federal Income Tax Consequences Of Participation In The Plan?

Distributions by REITs are treated as dividends to the extent a REIT has
earnings and profits for federal income tax purposes. To the extent that the
amount distributed by a REIT exceeds the current and accumulated earnings and
profits of the REIT, the distribution will first be treated as a return of
capital to the Shareholder to the extent of basis, with any excess taxable as
gain realized from the sale of Shares.

Amounts automatically reinvested in additional whole and fractional Shares are
taxable to the Participant notwithstanding that such amounts are reinvested in
stock. A Participant will be treated for federal income tax purposes as having
received on each dividend payment date a taxable distribution equal to the fair
market value on such dividend payment date of the Shares acquired thereby plus
any cash actually distributed.

The initial tax basis of whole or fractional Shares acquired under the Plan will
equal the fair market value on such dividend payment date of the Shares
acquired. A Participant will generally recognize capital gain or loss on the
sale of the Shares equal to the difference between the amount realized and the
Participant's tax basis in such Shares. The holding period for Shares credited
to a Participant's Plan account pursuant to the Plan will begin on the day
following the date on which the Shares were purchased for the Participant's
account.

In the case of Shareholders whose dividends are subject to United States federal
income tax withholding or backup withholding, the Administrator will reinvest
dividends less the amount of tax required to be withheld. The sales of Shares
through the Plan will be reported to the Internal Revenue Service and to
Participants on Form 1099B.

The foregoing discussion briefly summarizes the principal federal income tax
consequences, under current law, of participation in the Plan and is provided
for general information purposes only. It does not address all potentially
relevant federal income tax matters, including consequences peculiar to persons
subject to special provisions of federal income tax law. The above discussion is
based on various rulings of the Internal Revenue Service regarding several types
of dividend reinvestment plans. No ruling, however, has been issued or requested
regarding the Plan. Participants in the Plan are urged to consult with their own
tax advisors with respect to federal, state, local and other tax laws applicable
to their specific situations. In addition, the tax consequences of participation
in the Plan by retirement plans differ from those outlined herein for
individuals. Since the laws and regulations regarding the federal income tax
consequences of retirement plan participation are complex and subject to change,
a retirement plan considering such participation should consult with its own
retirement plan trustees, custodians or tax advisors for specific information.

26. Can The Plan Be Changed Or Discontinued?

Our Board of Directors may suspend the Plan without prior notice to participants
at any time and from time to time if the Board determines that the Average
Market Value of the Common Stock is at a level making sales of Shares pursuant
to the Plan disadvantageous to us. Such determination may be based on any factor
or factors deemed appropriate by the Board, including, but not limited to, our
inability to invest the proceeds of sale of Plan Shares at a rate of return
exceeding the cost to us of such Shares. Dividends that would otherwise be
invested during a period of suspension will be paid to participants in cash.

The Board may also amend or terminate the Plan at any time, including amending
or eliminating the discount to Average Market Value described in Question 14 or
providing for additional Shares to be purchased through voluntary cash
investments under the Plan, provided that no amendment made between a payment
date for dividends on participating Shares and the record date therefor may
modify the terms of investment of such dividends on such dividend payment date.
You will be notified if the Plan is terminated or materially amended. We may
also terminate any Participant's participation in the Plan at any time by notice
to such Participant if continued participation will, in the opinion of the Board
of Directors, jeopardize our status as a REIT under the Internal Revenue Code of
1986, as amended.

> > > > 27. What Is The Responsibility Of The Administrator And The Company
> > > > Under The Plan?

Neither we nor the Administrator nor its nominees shall have any liability for
any act done in good faith or for any good-faith omission to act in connection
with the Plan, including, without limitation, any claim or liability arising out
of purchases and sales, or failure to terminate a Participant's account upon his
or her death prior to receipt of written notice of death, nor shall they have
any duties, responsibilities or liabilities except such as are expressly set
forth in the Plan.

28. Who Bears The Risk Of Market Price Fluctuations In the Company's Shares?

Your investment in Shares held in a Plan account is no different than an
investment in directly held Shares in this regard. You bear the risk of loss and
the benefits of gain from market price changes for all of your Shares.

Neither we nor the Administrator can guarantee that Shares purchased under the
Plan will, at any particular time, be worth more or less than their purchase
price.



